Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21 and 22, respectively, of U.S. Patent No. 11,243,615. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae et al. (hereafter Bae)(US PgPub 2013/0179168) and in view of Lee et al. (hereafter Lee)(US PgPub 2010/0073567).
Regarding claim 1, Bae discloses a remote control device for controlling a media device (Figure 5), the remote control device comprising: a voice command button (Figure 5, Element 327 and Paragraph 0110); an audio input device (Figure 6, Element 312 and Paragraph 0112); and a hardware processor connected to the voice command button and the audio input device (Figure 6, Element 420 and Paragraph 0114), wherein the hardware processor: detects that the voice command button has been selected (Figures 5-6, Element 327 and Paragraphs 0110-0114 where the controller of the remote control detects that the voice command button has been selected); initiates a voice command function corresponding to the voice command button that activates the audio input device and prompts a user of the remote control device to provide a voice command (Paragraphs 0114-0120 where a user is prompted to initiate a voice command after pressing button 327 by reduced volume from the display device); receives, via the audio input device, a voice input from the user (Paragraphs 0110-0120 where the voice input unit 312 receives the voice command); transmits the voice input to the media device for interpreting the voice input in which a function is performed on the media device based on the interpreted voice input (Paragraphs 0110-0120 where the voice recognizer and controller of the remote control process the voice command and transmit a corresponding signal to the display device that is further interpreted to discriminate a function to be performed).  Bae does not specifically disclose a directional input region disposed around a selectable touch sensor and upon the function being performed on the media device, transmit a plurality of navigation inputs to the directional input region disposed around the selectable touch sensor in connection with the function being performed on the media device and transmits one or more inputs received by the selectable touch sensor to the media device.  In the same field of endeavor, Lee discloses a remote control device with a capacitive directional input region disposed around a selectable touch sensor that provides user functions such as scrolling/navigating and the like (Figures 3B, 3D and Paragraphs 0045-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the directional input region around a selectable touch sensor of Lee to the remote control device of Bae, thereby transmitting a plurality of navigation inputs to the directional input region and inputs to the touch sensor, motivation being to increase the functionality of the remote control device by allowing directional user scrolling and navigation/selection.
Regarding claim 2, Bae discloses wherein the hardware processor further: identifies the function to be performed in response to receiving the voice input using a recognition technique; and transmits an instruction to the media device to perform the identified function (Paragraphs 0110-0120 where the voice recognizer and controller of the remote control process the voice command and transmit a corresponding signal to the display device that is further interpreted to discriminate a function to be performed).
Regarding claim 3, Bae discloses wherein the hardware processor further determines whether the received voice input replicates an action caused by pressing a button of a plurality of buttons on the remote control (Paragraphs 0110-0120 where the controller determines if a command from the input buttons 320 or voice input button correspond to a remote control command).
Regarding claim 4, Bae discloses wherein the hardware processor further: determines whether the received voice input corresponds with a request to initiate a search; and transmits an instruction to the media device to initiate a search function having a search query corresponding to the received voice input (Paragraphs 0110-0120 where the voice command function performs standard remote control functions such as search).
Regarding claim 5, Bae discloses wherein the hardware processor further: determines whether the received voice input corresponds with a request to provide content from a source of a plurality of sources based on the received voice input including a source identifier; and transmit an instruction to the media device to present content associated with the source having the source identifier (Paragraphs 0110-0120 where the voice command function performs standard remote control functions such as playing specific channel content).
Regarding claim 6, Bae discloses wherein the hardware processor further transmits the voice command to the media device to determine the function that corresponds with the voice input (Paragraphs 0110-0120 where the voice recognizer and controller of the remote control process the voice command and transmit a corresponding signal to the display device that is further interpreted to discriminate a function to be performed).
Regarding claim 7, Bae discloses wherein the hardware processor further transmits an instruction that causes a second audio input device on the media device to activate for receiving the voice input (Paragraphs 0069, 0071 and 0074 where a voice input unit of the display device is activated).
Regarding claim 8, Bae discloses wherein the selectable touch sensor further comprises at least one of: a capacitive touch sensor, a resistive touch sensor, and a piezoelectric touch sensor (Figure 5, Element 320 and Paragraphs 0109 and 0111 where the touch sensors are capacitive sensors).
Regarding claim 9, Bae discloses wherein the hardware processor further detects a signal from the selectable touch sensor that is indicative of a presence of a conductor in proximity to a surface of the selectable touch sensor (Figure 5, Element 320 and Paragraphs 0109 and 0111 where the touch sensors are capacitive sensors that detect a user's finger).
Regarding claim 10, Bae discloses wherein the selectable touch sensor further comprises a plurality of touch sensitive detectors, and wherein the hardware processor further controls a page displayed by the media device in response to receiving one or more signals from one or more of the plurality of touch sensitive detectors indicative of motion relative to one or more of the plurality of touch sensitive detectors (Figure 5, Element 320 and Paragraphs 0110-0120 where the touch sensors control a page/screen of the display device based on touch inputs).
Method claim 19 is drawn to the method of using the corresponding apparatus claimed in claimed 1. Therefore method claim 19 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.
Regarding claim 20, see rejection for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687